Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 Nov 2021, 20 Jul 2022, 22 Dec 2021, and 07 Jun 2022 was filed after the mailing date of the Final Rejection on19 Mar 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Applicant’s response filed 20 May 2022 provides claims 1-34 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13, 14, 17 ,18, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2009/0231660) and Jumpertz (US 2016/0008111) in view of Fisker (US 2012/0092461).
	For claim 1, Huang discloses a 3D scanner for recording a digital 3D representation of an object (Figs. 3-6), the 3D scanner comprising: 
	a projector unit configured for projecting a structured beam ([0044]: e.g. light sheet generator 5) of probe light comprising a pattern ([0048]: e.g. The five light beams passing through different positions of the adjusting lens 52 are emitted to the light sheet-generating component 53 and form light sheets 4 at different positions) onto the object which is placed in a scan volume ([0049]: a test object 30A is configured in the flow field 3); 
	an imaging unit ([0049]: e.g. camera 1) arranged to acquire 2D images of the pattern imaged onto the object when the object is illuminated by the structured probe light beam ([0004]: e.g. capturing image of a three-dimensional flow field); and 
	an actuator unit ([0047]: e.g. revolving shaft 51a) arranged to control the position of the structured probe light beam at the object by rotating a movable portion of the projector unit around a pivoting axis ([0046]: e.g. rotation of the reflecting device 51), 
	the actuator unit comprising a rotation motor comprising or arranged to drive a wheel (Figs. 4-6; [0045]-[0047],  fig. 8; [0053]. It is noted that in both case the rotation motor ls an implicit feature that is required to rotate the drive wheel 51b or 512.), 
	where a surface of the wheel operatively coupled to the movable portion of the projector unit and has a radial distance from the axis of the rotation motor which changes with the rotation (Fig. 8, [0053]: e.g. The cam device comprises a cam 512 for an eccentric rotation). 
While Huang teaches a projector unit configured for projecting a structured beam ([0044]) of probe light comprising a pattern ([0048]) onto the object which is placed in a scan volume ([0049]), Huang does not teach a spatial pattern.
Fisker teaches projecting a spatial pattern ([0073]: e.g. using a glass plate with an opaque mask; (Alternately, [0106] A periodically varying illumination pattern may generated by a one-dimensional array of LEDs that can be controlled line wise.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the predictable advantage of using no moving parts to generate a pattern.


Huang does not expressly disclose the object comprising a dental impression or a physical dental object. 
Jumpertz teaches the object comprising a dental impression or a physical dental object ([0075]: extra-oral dental scanner 100 shown schematically in its neutral position in the partial view in FIG. 1 and used for the three-dimensional capture of the surface of a dental shaped part). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable improvement making it possible to scan almost all relevant model geometries.
	For claim 2, Huang discloses wherein the pivoting axis is substantially perpendicular to and intersects the optical axis of the projector unit Figs. 4-6; 8). 
	For claim 4, Huang discloses wherein the actuator unit is arranged to directly engage the movable portion of the projector unit (Fig. 4-6: e.g. 51; Fig. 8, [0053]). 
	For claim 5, Huang discloses wherein a force-transferring member is part of or is attached to the movable portion of the projector unit (Fig. 4-6: e.g. 51a; Fig. 8: e.g. 514, [0053]), and where the actuator unit is arranged to engage a distal end of the force-transferring member (Fig. 4-6; [0045]; Fig. 8, [0053]). 
	For claim 6, Huang discloses wherein said wheel surface is eccentric or is shaped according to an Archimedes spiral (Fig. 8: e.g. cam 512). 
	For claim 7, Huang discloses wherein said wheel surface is smooth (fig, 4·6: 51 b; [0047]: implicit feature: a "polygonal reflecting mirror'' is ''smooth" per se or fig. 8: 512; [0053}: implicit feature: a cam surface is smooth per se). 
	For claim 8, Huang discloses wherein the force-transferring member comprises an elongated member (Fig. 4-6; [0045]; Fig. 8, [0053]).
	For claim 9, Huang discloses wherein the length of the elongated member is at least 2 cm ([0050]: e.g. the occupied space of the whole observing device in the modified embodiment in FIG. 6 is quite small in comparison with that of the second embodiment in FIG. 4. See also, Jumpertz (US 2016/0008111) [0100] which indicates it would be obvious to design an arm length corresponding to size of system). 
	For claim 10, Huang discloses wherein the axis of the rotation motor is perpendicular to the optical axis of the projector unit (Fig. 5: e.g. rotation of 51 is perpendicular to light sheets 41-44). 
	For claim 11, Huang discloses wherein the projector unit comprises a light source and a mask arranged to introduce the structure in the probe light beam, where the mask has a fixed geometry ([0050]: e.g. light sheet-generating component 53 is inclined for emitting the light sheets 41-45). 
	For claim 12, Huang discloses wherein the imaging unit is fixed relative to the framework ([0043]: e.g. the light axis of the camera 1 is perpendicular to the plane of the light sheet 4 at each position 401-405. In other words, the light axis of the camera 1 is parallel to the normal vector of the light sheet 4, and thus the front image of the section of the light sheet 4 at each position 401-405 could be taken without additional adjustment.).
For claim 13, Huang discloses wherein the structured beam includes a pattern of lines ([0050]: e.g. first reflected light beam 511, the second reflected light beam 512, the third reflected light beam 513, the fourth reflected light beam 514, and the fifth reflected light beam 515).  
For claim 14, Huang discloses wherein the structured beam includes a pattern of laser dots, laser lines, white or colored strips ([0045]: e.g. via light source 50; [0050]: e.g. first reflected light beam 511, the second reflected light beam 512, the third reflected light beam 513, the fourth reflected light beam 514, and the fifth reflected light beam 515).).  
For claim 17, while Huang does not, Jumpertz teaches wherein the 3D scanner is configured to generate the digital 3D representation expressing at least 3D topography of the object based on the acquired 2D images ([0125] A 3D measurement camera is for example an optical camera for capturing the three-dimensional surface structure of an object by means of, for example, a structured-light projector. [0122] An image field within the meaning of the description of the invention is a section through the measurement volume in the focal plane, where the sectional plane stands perpendicular to the optical axis.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable for the same reasons discussed for claim 1. 
For claim 18, while Huang does not, Jumpertz teaches wherein the 3D scanner is configured to be connected to a data processing unit so that the data processing unit can Page 5 generate the digital 3D representation expressing at least 3D topography of the object based on the acquired 2D images ([0002]: e.g. inherent to the process of digitizing the dental shaped part).  It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable for the same reasons discussed for claim 1.
For claim 21, Huang discloses wherein the actuator unit is arranged to engage indirectly, via one or more intermediate components, with the movable portion of the projector unit (Fig. 8, [0053]: e.g. The cam device comprises a cam 512 for an eccentric rotation). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable for the same reasons discussed for claim 1.
For claim 25, Huang discloses wherein the imaging unit comprises at least two cameras that are fixed in relation to a framework of the scanner ([0051]: a first camera 1a and a second camera 1b).


Claims 3, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2009/0231660) and Jumpertz (US 2016/0008111) in view of Bridges (US 2013/0016338).
	For claim 3, while Huang does not, Bridges teaches wherein the actuator unit comprises a low-friction element arranged in contact with said wheel surface, where the low-friction element is operatively coupled to the movable portion of the projector unit ([0057] with rotary bearings being attached to the axles).  It would be obvious to a person with ordinary skill in the art to combine the low friction teachings of Bridges with the teachings of Huang to provide reduced friction, and thus make it possible to use a smaller actuator 856.
For claim 16, while Huang does not, Bridges teaches further comprising a return spring arranged to apply an opposing force to the force-transferring member and actuator unit ([0057]).  It would be obvious to a person with ordinary skill in the art to combine the low friction teachings of Bridges with the teachings of Huang for the same reasons discussed for claim 3.
For claim 19, while Huang does not, Bridges teaches wherein the low-friction element comprises a ball or a roller ([0057]).  It would be obvious to a person with ordinary skill in the art to combine the low friction teachings of Bridges with the teachings of Huang for the same reasons discussed for claim 3.
For claim 20, while Huang does not, Bridges teaches wherein the low-friction element comprises a coating over the wheel surface, the coating being configured to reduce friction ([0057]).  It would be obvious to a person with ordinary skill in the art to combine the low friction teachings of Bridges with the teachings of Huang for the same reasons discussed for claim 3.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2009/0231660) and Jumpertz (US 2016/0008111) in view of Pfeiffer (US 2018/0125338).
For claim 15, while Huang does not, Pfeiffer teaches wherein the pattern comprises a checkerboard spatial pattern with alternating relatively brighter and relatively darker regions ([0075]: projection pattern can comprise a checkerboard-like.).  It would be obvious to a person with ordinary skill in the art to combine the low friction teachings of Pfeiffer with the teachings of Huang to provide the ability to quickly change between dark and light pattern elements simply by shifting the sensor by one pattern element.

Claims 22-24 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2009/0231660) and Jumpertz (US 2016/0008111) in view of Fisker (US 2012/0092461).
For claim 22, while Huang does not, Fisker teaches wherein the projector unit comprises a light source and a mask, which mask is arranged to introduce the pattern in the probe light, the mask comprising a transmission mask comprising alternating regions of higher and lower transmissivity, or a reflective mask comprising regions with different reflectance ([0073]: glass plate with an opaque mask). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the predictable advantage of using no moving parts to generate a static pattern.
For claim 23, while Huang does not, Fisker teaches wherein the projector unit comprises a light source that comprises an array of light emitters arranged such that light from the emitters defines the pattern of the structured beam of probe light ([0106] A periodically varying illumination pattern may generated by a one-dimensional array of LEDs that can be controlled line wise.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for predictable advantage of providing a dynamic pattern generator.
For claim 24, while Huang does not, Fisker teaches wherein the array of light emitters comprises a multi-die LED with a plurality of LED dies arranged in an LED array ([0106] A periodically varying illumination pattern may generated by a one-dimensional array of LEDs that can be controlled line wise.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 23.
For claim 26, while Huang does not, Fisker teaches wherein the mask comprises deposited materials comprising reflective or absorbing material on a surface of a plate defining the regions ([0072]: A segmented LED may provide a static pattern). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 22.
For claim 27, while Huang does not, Fisker teaches wherein the pattern comprises a periodic pattern of parallel lines extending in a plane of the mask, wherein the pattern of parallel lines is configured to provide a substantially periodic structure in the probe light beam with a number of equally spaced lines ([0122]: static line pattern the rows or columns of the pixels in the camera may be parallel with the lines of the pattern). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 22.
For claim 28, while Huang does not, Fisker teaches wherein the mask is arranged such that a beam of the probe light is configured to travel through the mask prior to the structured beam of light being received at a lens system ([0073]: Light from the light source (external or internal) may be transmitted through the pattern generation means thereby generating the pattern.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 22.
For claim 29, while Huang does not, Fisker teaches wherein the mask is arranged between the light source and a lens system that is configured to receive the structured beam of light ([0244]: The scanner head comprises a tip which can be entered into a cavity, a light source 110, optics 120 to collect the light from the light source, pattern generation means 130, a beam splitter 140, an image sensor and electronics 180, a lens system which transmits and images the light between the pattern, the object being scanned, and the image sensor (camera) 180.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 22.
For claim 30, while Huang does not, Fisker teaches wherein the mask is arranged on a translation stage that is configured to control a position of the mask in a plane perpendicular to an optical axis of the structured beam such that the spatial pattern is moved across the scanned object (Fig. 2: pattern generator 130 is translated. [0244]: The scanner head comprises a tip which can be entered into a cavity, a light source 110, optics 120 to collect the light from the light source, pattern generation means 130, a beam splitter 140, an image sensor and electronics 180, a lens system which transmits and images the light between the pattern, the object being scanned, and the image sensor (camera) 180.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 23.
For claim 31, while Huang does not, Fisker teaches further comprising a control unit configured to control the position of the mask in the translation plane ([0248]: control electronics 137 of the time varying pattern). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 23.
For claim 32, Huang discloses a 3D scanner for recording a digital 3D representation of an object (Figs. 3-6), the object comprising a dental impression or a physical dental object, the 3D scanner comprising: 
	a projector unit comprising a light source ([0044]: e.g. light sheet generator 5), 
the projector unit being configured for projecting a structured beam of probe light ([0048]: e.g. The five light beams passing through different positions of the adjusting lens 52 are emitted to the light sheet-generating component 53 and form light sheets 4 at different positions) onto the object which is placed in a scan volume ([0049]: a test object 30A is configured in the flow field 3), and 
	an imaging unit ([0049]: e.g. camera 1) arranged to acquire 2D images of the pattern imaged onto the object when the object is illuminated by the structured beam of probe ([0004]: e.g. capturing image of a three-dimensional flow field); and 
	an actuator unit ([0047]: e.g. revolving shaft 51a) arranged to control the position of the structured probe light beam at the object by rotating a movable portion of the projector unit around a pivoting axis ([0046]: e.g. rotation of the reflecting device 51), 
the actuator unit comprising a rotation motor comprising or arranged to drive a wheel (Figs. 4-6; [0045]-[0047],  fig. 8; [0053]. It is noted that in both case the rotation motor ls an implicit feature that is required to rotate the drive wheel 51b or 512.), 
where a surface of the wheel is operatively coupled to the movable portion of the projector unit and has a radial distance from the axis of the rotation motor which changes with the rotation (Fig. 8, [0053]: e.g. The cam device comprises a cam 512 for an eccentric rotation).
Huang does not disclose the object comprising a dental impression or a physical dental object. 
Jumpertz teaches the object comprising a dental impression or a physical dental object ([0075] The extraoral dental scanner 100 shown schematically in its neutral position in the partial view in FIG. 1 and used for the three-dimensional capture of the surface of a dental shaped part). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable improvement making it possible to scan almost all relevant model geometries.
Huang does not disclose a mask arranged to introduce a spatial pattern in the probe light, the mask comprising a transmission mask comprising alternating regions of higher and lower transmissivity, or a reflective mask comprising regions with different reflectance 
Fisker teaches a mask arranged to introduce a spatial pattern in the probe light, the mask comprising a transmission mask comprising alternating regions of higher and lower transmissivity, or a reflective mask comprising regions with different reflectance ([0073]: glass plate with an opaque mask). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the predictable advantage of using no moving parts to generate a static pattern.
For claim 33, Huang discloses a 3D scanner for recording a digital 3D representation of an object (Figs. 3-6), the 3D scanner comprising: 
	a projector unit configured for projecting ([0044]: e.g. light sheet generator 5) a structured beam of probe light ([0048]: e.g. The five light beams passing through different positions of the adjusting lens 52 are emitted to the light sheet-generating component 53 and form light sheets 4 at different positions) onto the object which is placed in a scan volume ([0049]: a test object 30A is configured in the flow field 3); 
	wherein the projector unit comprises a light source that comprises an array of light emitters arranged such that light from the emitters defines a spatial pattern of the structured beam of probe light ([0048]: e.g. The five light beams passing through different positions of the adjusting lens 52 are emitted to the light sheet-generating component 53 and form light sheets 4 at different positions) onto the object which is placed in a scan volume ([0049]: a test object 30A is configured in the flow field 3); 
	an imaging unit ([0049]: e.g. camera 1) arranged to acquire 2D images of the object when the object is illuminated by the structured probe light beam probe ([0004]: e.g. capturing image of a three-dimensional flow field); and 
	an actuator unit ([0047]: e.g. revolving shaft 51a) arranged to control the position of the structured probe light beam at the object by rotating a movable portion of the projector unit around a pivoting axis ([0046]: e.g. rotation of the reflecting device 51), 
the actuator unit comprising a rotation motor comprising or arranged to drive a wheel (Figs. 4-6; [0045]-[0047],  fig. 8; [0053]. It is noted that in both case the rotation motor ls an implicit feature that is required to rotate the drive wheel 51b or 512.), 
where a surface of the wheel is operatively coupled to the movable portion of the projector unit and has a radial distance from the axis of the rotation motor which changes with the rotation (Fig. 8, [0053]: e.g. The cam device comprises a cam 512 for an eccentric rotation).
Huang does not teach a spatial pattern.
Fisker teaches projecting a spatial pattern ([0073]: e.g. using a glass plate with an opaque mask; (Alternately, [0106] A periodically varying illumination pattern may generated by a one-dimensional array of LEDs that can be controlled line wise.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the predictable advantage of using no moving parts to generate a pattern.
Huang does not expressly disclose the object comprising a dental impression or a physical dental object.
Jumpertz teaches the object comprising a dental impression or a physical dental object ([0075] The extraoral dental scanner 100 shown schematically in its neutral position in the partial view in FIG. 1 and used for the three-dimensional capture of the surface of a dental shaped part). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable improvement making it possible to scan almost all relevant model geometries.
For claim 34, while Huang does not, Fisker teaches wherein the array of light emitters comprises a multi-die LED with a plurality of LED dies arranged in an LED array ([0106] A periodically varying illumination pattern may generated by a one-dimensional array of LEDs that can be controlled line wise.). It would be obvious to combine the teachings of Fisker with Huang to provide the predictable benefit of a more configurable and efficient illumination pattern.


Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Fisker [0073] teaches using a spatial pattern as discussed for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485